DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  In claim 11, lines 6-7 “the dummy wafer” should be “a dummy wafer”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  In claim 15, line 2 “an a passivation layer” should be “a passivation layer”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by La Tulipe, Jr. et al. (2010/0006972).								Re claim 1, La Tulipe, Jr. teaches an apparatus (800, Fig. 8) formed using a dummy wafer (122), the apparatus (800) comprising:						a device layer (116) fusion bonded [54, 73] to a first side (top side) of a carrier wafer (110), wherein the dummy wafer (122) comprises a first wafer (124) and the carrier wafer (110) comprises a second wafer (118) that is different [22] than the first wafer (124);												wherein the device layer (116) comprise a portion of a third wafer (834) that is different than the second wafer (118); and								wherein a second opposite side of the carrier wafer (110) includes:				a removal process artifact (832), wherein a distortion signature present in the portion (834) of the second wafer (118) is indicative of the use of the dummy wafer (122) fusion bonded to the second side of the carrier wafer (110) at a location (822) associated with the removal process artifact (832), or a remainder of the dummy wafer (Fig. 8).
Re claim 2, La Tulipe, Jr. teaches the apparatus of claim 1, wherein the apparatus comprises a silicon on insulator (SOI) device [44].
Re claim 3, La Tulipe, Jr. teaches the apparatus of claim 1, wherein the removal process artifact (832) comprises a ground surface of the second side of the carrier wafer (110).
Re claim 4, La Tulipe, Jr. teaches the apparatus of claim 1, wherein the first side of the carrier wafer comprises a buried oxide (BOX) layer ([44], “buried insulator”).
Re claim 5, La Tulipe, Jr. teaches the apparatus of claim 1, wherein the first side of the carrier wafer (110) comprises a passivation layer [44].
Claim(s) 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by La Tulipe, Jr. et al. (2010/0006972).								Re claim 6, La Tulipe, Jr. teaches a method (Figs. 1-8) of forming a device layer (116) using a dummy wafer (122), comprising: 								distorting one of first (124) and second wafers (126) to bond the first and second wafers into a plural wafer arrangement (Fig. 8);								allowing the plural wafer arrangement to relax to shift distortion into the other of the first and second wafers (Fig. 8);									distorting a third wafer (128) to bond the third wafer (128) and the plural wafer arrangement (124/126); 									following distorting the third wafer, allowing the plural wafer arrangement to relax to shift distortion from the third wafer into the plural wafer arrangement (Fig. 8); and		removing at least a portion of the first wafer from the plural wafer arrangement, wherein the first wafer comprises the dummy wafer [32].
Re claim 7, La Tulipe, Jr. teaches the method of claim 6, further comprising removing some of the third wafer (128) from the plural wafer arrangement to form a device layer (822) from a remainder of the third wafer (128).
Re claim 8, La Tulipe, Jr. teaches the method of claim 7, wherein the second wafer (126) comprises a carrier wafer (812).
Re claim 9, La Tulipe, Jr. teaches the method of claim 6, wherein removing the at least the portion of the first wafer (124) from the plural wafer arrangement (Fig. 8) further comprises grinding off the first wafer (124).						Re claim 10, La Tulipe, Jr. teaches the method of claim 6, wherein following the .
Claim(s) 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by La Tulipe, Jr. et al. (2010/0006972).
Re claim 11, La Tulipe, Jr. teaches a system (Figs. 1-8), comprising: 			a processor [77];											at least one of a network device, a display, or a memory coupled to the processor [77]; 													wherein the processor comprises an integrated circuit [77], the integrated circuit including:											a device layer (116) fusion bonded [54, 73] to a first side (top side) of a carrier wafer (110), wherein a dummy wafer (122) comprises a first wafer (124) and the carrier wafer (110) comprises a second wafer (118) that is different [22] than the first wafer (124);												wherein the device layer (116) comprise a portion of a third wafer (834) that is different than the second wafer (118); and								wherein a second opposite side of the carrier wafer (110) includes:				a removal process artifact (832), wherein a distortion signature present in the portion (834) of the second wafer (118) is indicative of the use of the dummy wafer (122) fusion bonded to the second side of the carrier wafer (110) at a location (822) associated with the removal process artifact (832), or a remainder of the dummy wafer (Fig. 8); and 												one or more active layers formed on the device layer [21].				Re claim 12, La Tulipe, Jr. teaches the system of claim 11, wherein the apparatus comprises a silicon on insulator (SOI) device [44].
Re claim 13, La Tulipe, Jr. teaches the system of claim 11, wherein the removal process artifact (832) comprises a ground surface of the second side of the carrier wafer (110).
Re claim 14, La Tulipe, Jr. teaches the system of claim 11, wherein the first side of the carrier wafer comprises a buried oxide (BOX) layer ([44], “buried insulator”).
Re claim 15, La Tulipe, Jr. teaches the system of claim 11, wherein the first side of the carrier wafer (110) comprises a passivation layer [44].
Allowable Subject Matter
Claims 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not anticipate or make obvious the apparatus of claim 16, including each of the limitations and specifically a third wafer fusion bonded to a second opposite side of the carrier wafer; wherein the third wafer includes a distortion signature that is different than a distortion signature included in the first wafer, for the same reasons as mentioned below.
Re claim 16, La Tulipe, Jr. teaches an apparatus (800, Fig. 8) comprising:			a dummy wafer (122) fusion bonded [54, 73] to a first side of a carrier wafer (110), wherein the dummy wafer (122) comprises a first wafer (124) and the carrier wafer (110) comprises a second wafer (118) that is different than the first wafer (124),	yet remains explicitly silent to a third wafer fusion bonded to a second opposite 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.						If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        
/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        5/24/21